DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 21-23 in the reply filed on 2/11/22 is acknowledged.  Accordingly, claims 16-20 have been withdrawn, and claims 21-23 have been added.

Information Disclosure Statement
Applicant’s information disclosure statement of 11/14/19 and 2/11/22 has been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-15 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,191,477 in view of U.S. 9,398,879 (“Sarrafzaheh et al.”). 
As regards instant claim 1, the claim 1 of the ‘477 patent recites a method of assessing a patient, the method comprising the steps of (claim 1, lines 1-2): performing an initial sub-epidermal moisture (SEM) scan of a body location selected for monitoring (claim 1, lines 3-4).  SEM scanners work by measuring capacitance, an electrical property of tissue.  The capacitance of tissues, called biocapacitance, is affected by the amount of fluid (water) in the tissue. The claim 1 of ‘447 patent fails to explicitly recite performing an initial capacitance scan of a body location selected for monitoring, converting capacitance measurements from said initial capacitance scan into sub- epidermal moisture (SEM) values.  However, Sarrafzadeh et al. teaches it is known to use an SEM scanner to measure sub-epidermal capacitance wherein the sub-epidermal capacitance corresponds to the moisture content of the target region of skin (see col. 2, lines 18-30).  Thus, it would have been obvious to one having ordinary skill in the art that scanning tissue to measure SEM is actually scanning the tissue to measure capacitance which is then converted to a measure of an SEM value; therefore performing an initial sub-epidermal moisture (SEM) scan of a body location selected for monitoring (corresponds to performing an initial capacitance scan of a body location selected for monitoring, converting capacitance measurements from said initial capacitance scan into sub-epidermal moisture (SEM) values, claim 1, lines 3-4)
The ‘447 patent also recites assigning the patient to a risk category selected from a group comprising a plurality of risk categories, wherein the assigning is based partially on the initial SEM scan of the body location (which corresponds assigning the patient to a risk category selected from a group comprising a plurality of risk categories, wherein the assigning is based partially on the initial capacitance scan of the body location, claim 1, lines 5-8); calculating an initial delta value for the body location from the 
As regards instant claim 3, claim 2 of the ‘477 patent recites the method of claim 1, wherein the step of assigning the patient to a risk category is based partially on the initial delta value.
As regards instant claim 4, claim 3 of the ‘477 patent recites the method of claim 1, further comprising the step of: not implementing an intervention if the initial delta value is less than a second threshold.
As regards instant claim 5, claim 6, of the ‘477 patent recites the method of claim 1, further comprising the step of: implementing an intervention if the initial delta value is greater than or equal to a second threshold.
As regards instant claim 6, claim 7 of the ‘477 patent recites the method of claim 5, wherein the intervention is selected based partially on the body location and partially on the initial delta value.
As regards instant claim 7, claim 8 of the ‘477 patent recites the method of claim 7, wherein the intervention is selected from a group comprising a standard mattress, a high-specification mattress, a low-friction sheet cover, a low-friction padded mattress surface, a silicone pad, a dressing, a heel boot, a barrier cream, a topical cream to enhance perfusion, turning the patient at a first interval, and turning the patient at a second interval that is shorter than the first interval.
As regards instant claim 9, claim 11 of the ‘477 patent recites the method of claim 1, wherein the first time interval and the second time interval are dependent upon the assigned risk category.
As regards instant claim 10, claim 4 of the ‘477 patent recites the method of claim 3, further comprising the step not implementing an intervention for the body location having a when the subsequent delta value  is less than the second threshold.
As regards instant claim 11, claim 5 of the ‘477 patent recites the method of claim 4, further comprising the step implementing an intervention for the body location having a when the subsequent delta value is greater than or equal to the second threshold.
As regards instant claim 12, claim 15 of the ‘477 patent recites a method of assessing a patient who has had a previous sub-epidermal moisture (SEM) scan at a body location, the method comprising the steps of (claim 15, lines 1-3).  SEM scanners work by measuring capacitance, an electrical property of tissue.  The capacitance of tissues, called biocapacitance, is affected by the amount of fluid (water) in the tissue.  Claim 15 of the ‘477 patent fails to recite a method of assessing a patient who has had a previous capacitance scan at a body location.  However, Sarrafzadeh et al. teaches it is known to use an SEM to measure sub-epidermal capacitance wherein the sub-epidermal capacitance corresponds to the moisture content of the target region of skin (see col. 2, lines 18-30).  Thus, it would have been obvious to one having ordinary skill in the art that a patient who has had a previous SEM has had a previous capacitance scan.  Claim 15 of the ‘477 also recites assigning the patient to a risk category selected from a group comprising a plurality of risk categories, wherein the assigning is based partially on the previous SEM scan of the body location (which corresponds to assigning the patient to a risk category selected from a group comprising a plurality of risk categories, wherein the assigning is based partially on the previous capacitance scan of the body location, claim 15 lines 4-7; calculating a previous delta value for  the previous SEM scan to establish a first threshold (which corresponds to calculating a previous delta value for the previous capacitance scan to establish a first threshold, claim 15, lines 8-9); performing a SEM scan of the body location (which corresponds to performing a capacitance scan of the body location claim 15, line 10); calculating a delta value for the SEM scan (calculating a delta value for the capacitance scan which corresponds to claim 15, line 11); performing a subsequent SEM scan of the body 
As regards instant claim 13, claim 12 of the ‘477 patent recites the method of claim 1, wherein the group of risk categories comprises a low-risk category and an at-risk category.
As regard claim instant claim 14, claim 13 of the ‘477 patent recites the method of claim 12, wherein the group of risk categories further comprises a high-risk category.
As regards instant claim 15, claim 14 of the ‘477 patent recites the method of claim 1, wherein: the step of performing an initial capacitance scan comprises performing an initial risk assessment of the patient, and the selection of the risk category is based partially on the results of the initial risk assessment. 
As regards instant claim 21, claim 9  of the ‘477 patent recites the method claim 6, further comprising the step of: not implementing an intervention for the body location when the subsequent delta value is less than the second threshold.
As regards instant claim 22, claim 10 of the ‘477 patent recites the method of claim 6, further comprising the step of: implementing an intervention for the body location when the subsequent delta value is greater than or equal to the second threshold.
As regards instant claim 23, claim 16 of the ‘477 patent recites the method of claim 15, wherein the first threshold is equal to the previous delta value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 9,763,596 discloses an apparatus and methods for determining damaged tissue using sub-epidermal moisture measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KIM M LEWIS/Primary Examiner, Art Unit 3786